Extending the Term of the FBI Director
It would be constitutional for Congress to enact legislation extending the term of Robert
    S. Mueller, III, as Director of the Federal Bureau of Investigation.

                                                                          June 20, 2011

     MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

   You have asked whether it would be constitutional for Congress to en-
act legislation extending the term of Robert S. Mueller, III, as Director of
the Federal Bureau of Investigation (“FBI”). We believe that it would.
   President George W. Bush, with the Senate’s advice and consent, ap-
pointed Mr. Mueller Director of the FBI on August 3, 2001. The statute
providing for the Director’s appointment sets a 10-year term and bars
reappointment. See Omnibus Crime Control and Safe Streets Act, Pub.
L. No. 90-351, § 1101, 82 Stat. 197, 236 (1968), as amended by Crime
Control Act, Pub. L. No. 94-503, § 203, 90 Stat. 2407, 2427 (1976),
codified as amended at 28 U.S.C. § 532 note (2006). A bill now pending
in Congress would extend Mr. Mueller’s term for two years.
   Under the Constitution, see U.S. Const. art. I, § 8, cl. 18, Congress has
the power to create offices of the United States Government and to define
their features, including the terms during which office-holders will serve:
      To Congress under its legislative power is given the establishment of
      offices, the determination of their functions and jurisdiction, the pre-
      scribing of reasonable and relevant qualifications and rules of eligi-
      bility of appointees, and the fixing of the term for which they are to
      be appointed, and their compensation—all except as otherwise pro-
      vided by the Constitution.
Myers v. United States, 272 U.S. 52, 129 (1926) (emphasis added). In
the exercise of this authority, Congress from time to time has extended
the terms of incumbents. Opinions of the courts, the Attorneys General,
and this Office have repeatedly affirmed the constitutionality of such
extensions. See In re Investment Bankers, Inc., 4 F.3d 1556, 1562–63
(10th Cir. 1993); In re Benny, 812 F.2d 1133, 1141–42 (9th Cir. 1987);
In re Koerner, 800 F.2d 1358, 1366–67 (5th Cir. 1986); Constitutionali-
ty of Legislation Extending the Terms of Office of United States Parole

                                          98
                    Extending the Term of the FBI Director

Commissioners, 18 Op. O.L.C. 166 (1994) (“Parole Commissioners”);
Whether Members of the Sentencing Commission Who Were Appointed
Prior to the Enactment of a Holdover Statute May Exercise Holdover
Rights Pursuant to the Statute, 18 Op. O.L.C. 33 (1994); Displaced
Persons Commission—Terms of Members, 41 Op. Att’y Gen. 88, 89–90
(1951) (“Displaced Persons Commission”); Civil Service Retirement
Act—Postmasters—Automatic Separation from the Service, 35 Op.
Att’y Gen. 309, 314 (1927); see also The Constitutional Separation of
Powers Between the President and Congress, 20 Op. O.L.C. 124, 153–
57 (1996) (“Separation of Powers”) (discussing the opinions).
   Although Congress has the power to set office-holders’ terms, this
power is subject to any limits “otherwise provided by the Constitution.”
Myers, 272 U.S. at 129. Under the Appointments Clause, art. II, § 2,
cl. 2, the President “shall nominate, and by and with the Advice and
Consent of the Senate, shall appoint . . . Officers of the United States”; in
the case of inferior officers, Congress may vest the appointment in the
President alone, the heads of Departments, or the courts of law. If the
extension of an officer’s term amounts to an appointment by Congress,
the extension goes beyond Congress’s authority to fix the terms of ser-
vice. See Parole Commissioners, 18 Op. O.L.C. at 167 (citing Buckley v.
Valeo, 424 U.S. 1, 124–41 (1976) (per curiam)); Shoemaker v. United
States, 147 U.S. 282, 300 (1893).
   The traditional position of the Executive Branch has been that Con-
gress, by extending an incumbent officer’s term, does not displace and
take over the President’s appointment authority, as long as the President
remains free to remove the officer at will and make another appointment.
In 1951, for example, the Acting Attorney General concluded that Con-
gress by statute could extend the terms of two members of the Displaced
Persons Commission: “I do not think . . . that there can be any question as
to the power of the Congress to extend the terms of offices which it has
created, subject, of course, to the President’s constitutional power of
appointment and removal.” Displaced Persons Commission, 41 Op. Att’y
Gen. at 90 (citation omitted). The Acting Attorney General “noted that
such joint action by the Executive and the Congress in this field is not
without precedent,” id., and gave as examples the extensions of the terms
of members of the Reconstruction Finance Corporation, see Reconstruc-
tion Finance Corporation Act, Pub. L. No. 80-548, § 2, 62 Stat. 261, 262

                                     99
                          35 Op. O.L.C. 98 (2011)

(1948), and the Atomic Energy Commission, see Atomic Energy Act,
Pub. L. No. 80-899, § 2, 62 Stat. 1259, 1259 (1948). In both instances,
“no new nominations were submitted to the Senate and the incumbents
continued to serve.” Displaced Persons Commission, 41 Op. Att’y Gen. at
91.
   In 1987, without discussing this traditional view, this Office reversed
course and concluded that a statute extending the terms of United States
Parole Commissioners was “an unconstitutional interference with the
President’s appointment power,” because “[b]y extending the term of
office for incumbent Commissioners appointed by the President for a
fixed term, the Congress will effectively reappoint those Commissioners
to new terms.” Reappointment of United States Parole Commissioners,
11 Op. O.L.C. 135, 136 (1987). Seven years later, however, we returned
to the earlier view, finding that Congress could extend the terms of
Parole Commissioners. See Parole Commissioners, 18 Op. O.L.C. at
167–68. We noted that the extension of an incumbent’s term creates a
“potential tension” between Congress’s power “to set and amend the term
of an office” and the prohibition against its appointing officers of the
United States, id., but that whether any conflict actually exists “depends
on how the extension functions,” id. at 168. In particular, “[i]f applying
an extension to an incumbent officer would function as a congressional
appointment of the incumbent to a new term, then it violates the Ap-
pointments Clause.” Id. “The classic example” of a statute raising the
potential tension would be one lengthening the tenure of an incumbent
whom the President may remove only for cause. Id. On the other hand, if
Congress extends the term of an incumbent whom the President may
remove at will, “there is no violation of the Appointments Clause, for
here the President remains free to remove the officer and embark on the
process of appointing a successor—the only impediment being the con-
stitutionally sanctioned one of Senate confirmation.” Id. In these circum-
stances, the “legislation leaves the appointing authority—and incidental
removal power—on precisely the same footing as it was prior to the
enactment of the legislation.” Id. (citations omitted). Because Parole
Commissioners were removable at will, we concluded that the extension
of their terms was constitutional. See id. at 169–72.
   The courts have gone even further in sustaining congressional power to
extend the terms of incumbents. They uniformly rejected the argument

                                   100
                         Extending the Term of the FBI Director

that Congress could not extend, by two to four years, the tenure of bank-
ruptcy judges, even though those judges were removable only for cause.
In the most prominent of these cases, In re Benny, the Ninth Circuit held
that “the only point at which a prospective extension of term of office
becomes similar to an appointment is when it extends the office for a very
long time.” 812 F.2d at 1141. Because of our concerns about Congress’s
extending the terms of officers with tenure protection, we have questioned
the reasoning of that opinion, see Separation of Powers, 20 Op. O.L.C. at
155 & nn.89, 90, but the opinion does support the power of Congress to
enact legislation that would lengthen the term of the incumbent FBI
Director. 1
   In any event, even under the longstanding Executive Branch approach,
which makes it relevant whether a position is tenure-protected, Congress
would not violate the Appointments Clause by extending the FBI Direc-
tor’s term. As we have previously concluded, the FBI Director is remova-
ble at the will of the President. See Memorandum for Stuart M. Gerson,
Acting Attorney General, from Daniel L. Koffsky, Acting Assistant
Attorney General, Office of Legal Counsel, Re: Removal of the Director
of the Federal Bureau of Investigation (Jan. 26, 1993). No statute purports
to restrict the President’s power to remove the Director. Specification of a
term of office does not create such a restriction. See Parsons v. United
States, 167 U.S. 324, 342 (1897). Nor is there any ground for inferring a
restriction. Indeed, tenure protection for an officer with the FBI Director’s
broad investigative, administrative, and policymaking responsibilities
would raise a serious constitutional question whether Congress had “im-


   1 Concurring in the judgment in In re Benny, Judge Norris argued that there was no
“principled distinction between congressional extensions of the terms of incumbents and
more traditional forms of congressional appointments,” because “[b]oth implicate the
identical constitutional evil—congressional selection of the individuals filling nonlegisla-
tive offices.” 812 F.2d at 1143 (footnotes omitted). This argument would seem to deny
that any extension of an incumbent’s term could be constitutional. Judge Norris’s reason-
ing, however, may depend in part on the protected tenure of the bankruptcy judges in In
re Benny whose terms were extended: “By extending the terms of known incumbents,
Congress can guarantee that its choices will continue to serve for as long as Congress
wishes, unless the officers can be removed.” Id. (emphasis added). A footnote to this
sentence discusses the circumstances in which Congress may confer tenure protection on
officers, id. at 1143 n.5, but does not acknowledge the President’s power to remove an
officer who is serving at will.

                                           101
                               35 Op. O.L.C. 98 (2011)

pede[d] the President’s ability to perform his constitutional duty” to take
care that the laws be faithfully executed. Morrison v. Olson, 487 U.S.
654, 691 (1988). The legislative history of the statute specifying the
Director’s term, moreover, refutes any idea that Congress intended to
limit the President’s removal power. See 122 Cong. Rec. 23,809 (1976)
(statement of Sen. Byrd) (“Under the provisions of my amendment, there
is no limitation on the constitutional power of the President to remove the
FBI Director from office within the 10-year term.”); id. at 23,811 (state-
ment of Sen. Byrd) (“The FBI Director is a highly placed figure in the
executive branch and he can be removed by the President at any time, and
for any reason that the President sees fit.”). 2
   Here, therefore, the issue is whether we continue to believe that the ap-
proach outlined in our earlier opinions and particularly in Parole Commis-
sioners is correct. In connection with the pending bill, it has been argued
that any legal act causing a person to hold an office that otherwise would
be vacant is an “Appointment” under the Constitution, art. II, § 2, cl. 2,
and thus requires use of the procedure laid out in the Appointments
Clause. According to the argument, if legislation appoints an officer, the
President’s authority to remove him does not cure the defect. The Consti-
tution forbids the appointment, whether or not the President may later act
to undo it, and in practice the political costs of undoing the extension
through removal of the incumbent may be prohibitive. Furthermore,
whereas the process under the Constitution of nomination, confirmation,
and appointment places on the President alone, with the advice and con-
sent of the Senate, the responsibility for selection of an individual, legisla-
tion enabling an office-holder to serve an extended term without being
reappointed diffuses that responsibility among the President and the
members of the House and Senate. 3
   We disagree with this argument. We begin with the fundamental obser-
vation that legislation extending a term “does not represent a formal

   2  President Clinton, in fact, did remove FBI Director William S. Sessions. See Memo-
randum for Senate Committee on the Judiciary, from Vivian Chu, Legislative Attorney,
Congressional Research Service, Re: Director of the FBI: Position and Tenure at 5 &
n.39 (June 1, 2011).
    3 See The President’s Request to Extend the Service of Director Robert Mueller of the

FBI Until 2013: Hearing Before the S. Comm. on the Judiciary, 112th Cong. (2011)
(statement of John Harrison, Professor of Law, University of Virginia School of Law).

                                          102
                         Extending the Term of the FBI Director

appointment by Congress.” Separation of Powers, 20 Op. O.L.C. at 156.
Director Mueller holds an office, and if his term is extended by Congress,
he will continue to hold that office by virtue of appointment by President
Bush, with the advice and consent of the Senate, in strict conformity with
the requirements of the Appointments Clause. Rather than an exercise of
the power to select the officer, the pending legislation, as a formal matter,
is an exercise of Congress’s power to set the term of service for the office.
That the legislation here would enable Director Mueller to stay in an
office he would otherwise have to vacate does not in itself constitute a
formal appointment, any more than Congress makes an appointment when
it relieves an individual office-holder from mandatory retirement for age,
thereby lifting an impending legal disability and enabling him to retain his
position. 4 In neither situation has Congress prescribed a method of ap-
pointment at variance with the Appointments Clause. Cf. Buckley, 424
U.S. at 124–41.
    Nor is the term extension contemplated by the pending legislation func-
tionally the equivalent of a congressional appointment. Whether the
extension of a term functions as an appointment depends on its effect on
the President’s appointment power. If the extension of a term were to
preclude the President from making an appointment that he otherwise


    4 For example, section 704 of the National Defense Authorization Act, Fiscal Year

1989, provided that “[n]otwithstanding the limitation” otherwise requiring retirement for
age, “the President may defer until October 1, 1989, the retirement of the officer serving
as Chairman of the Joint Chiefs of Staff for the term which began on October 1, 1987.”
Pub. L. No. 100-456, 102 Stat. 1918, 1996–97 (1988). Without that legislation, the
Chairman would have had to retire from active service, and the office of Chairman of the
Joint Chiefs of Staff would have become vacant. Similarly, section 504 of the National
Defense Authorization Act for Fiscal Year 1998, provided that a service Secretary could
“defer the retirement . . . of an officer who is the Chief of Chaplains or Deputy Chief of
Chaplains of that officer’s armed force,” as long as the deferment did not go beyond the
month that the officer turned 68 years old. Pub. L. No. 105-85, 111 Stat. 1629, 1725
(1997). Congress, moreover, has twice enacted statutes contemplating that, by specific
later legislation, it would raise the retirement age of individual officers in the civil
service. See Pub. L. No. 89-554, § 8335(d), 80 Stat. 378, 571 (1966) (“The automatic
separation provisions of this section do not apply to—(1) an individual named by a statute
providing for the continuance of the individual in the [civil] service.”); Federal Executive
Pay Act, Pub. L. No. 84-854, § 5(d), 70 Stat. 736, 749 (1956) (“The automatic separation
provisions of this section shall not apply to any person named in any Act of Congress
providing for the continuance of such person in the [civil] service.”).

                                           103
                               35 Op. O.L.C. 98 (2011)

would have the power to make, Congress would in effect have displaced
the President and itself exercised the appointment power. We believe that
such a displacement can take place when Congress extends the term of a
tenure-protected officer. See Parole Commissioners, 18 Op. O.L.C. at
168. If, however, “the President remains free to remove the officer and
embark on the process of appointing a successor—the only impediment
being the constitutionally sanctioned one of Senate confirmation,” id., the
President has precisely the same appointment power as before the legisla-
tion. Congress has not taken over that power but has acted within its own
power to fix the term during which the officer serves. Because the Presi-
dent is free at any time to dismiss the FBI Director and, with the Senate’s
advice and consent, appoint a new Director, the pending legislation does
not functionally deprive the President of his role in appointing the Direc-
tor under the Appointments Clause.
   The proposed legislation, moreover, would leave with the President the
“sole and undivided responsibility” for appointments. The Federalist No.
76, at 510 (Alexander Hamilton) (Jacob E. Cooke ed., 1961). If the Presi-
dent signs the bill and allows the incumbent to remain in office, the “sole
and undivided responsibility” of a single official, as well as the Senate’s
advice and consent, will still have been exercised in the incumbent’s
appointment—here, when President Bush appointed Director Mueller.
Under the pending legislation, Director Mueller for the next two years
would continue to serve as a result of that exercise of responsibility, just
as he has since January 20, 2009, when President Obama took office.
Throughout that time, each President sequentially will have had an addi-
tional “sole and undivided responsibility” for Director Mueller’s service,
because each President will have been able to remove him immediately,
with or without cause. 5
   We also disagree that term-extension legislation violates the Appoint-
ments Clause because as a hypothetical matter it might impose some new
political cost on the President. The relative political cost to the President
of removing a term-extended incumbent as compared to the costs present-
ed by other decisions involving appointment matters is speculative. In any


    5 See The President’s Request to Extend the Service of Director Robert Mueller of the

FBI Until 2013: Hearing Before the S. Comm. on the Judiciary, 112th Cong. (2011)
(statement of William Van Alstyne, Professor of Law, Marshall-Wythe Law School).

                                          104
                    Extending the Term of the FBI Director

event, the Appointments Clause does not prohibit all measures that might
impose a political cost, but rather insures that Congress leave “scope for
the judgment and will of the person or body in whom the Constitution
vests the power of appointment.” Civil-Service Commission, 13 Op. Att’y
Gen. 516, 520 (1871). The pending legislation allows the exercise of the
President’s “judgment and will” with respect to who shall serve as Direc-
tor of the FBI and for that reason is consistent with the Appointments
Clause.
   Nor do we believe that we should depart from our earlier view because
the present bill would apply only to Director Mueller, while the earlier
extensions applied to multi-member groups. In this respect, the pending
bill might be thought more like an individual appointment. But in Dis-
placed Persons Commission, the terms of only two commissioners were
extended, 41 Op. Att’y Gen. at 88, and our opinion in Parole Commis-
sioners stated that as few as three commissioners might benefit from the
extension, 18 Op. O.L.C. at 167. The difference between those cases and
this one does not appear significant. To be sure, the grounds for the exten-
sions at issue in those cases do not seem to have included, at least ex-
pressly, the merits of the individual office-holders. But although Director
Mueller’s personal strengths are a key reason for the pending legislation,
the need for stability in the Nation’s efforts against terrorism is also a
significant part of the justification. As the President said in announcing
the proposal, “[g]iven the ongoing threats facing the United States, as well
as the leadership transitions at other agencies like the Defense Department
and Central Intelligence Agency, I believe continuity and stability at the
FBI is critical at this time.” Office of the Press Secretary, The White
House, Press Release, President Obama Proposes Extending Term for
FBI Director Robert Mueller (May 12, 2011). We do not believe (and, to
our knowledge, no one has argued) that high regard for an office-holder
disables Congress from extending his term.

                                    CAROLINE D. KRASS
                          Principal Deputy Assistant Attorney General
                                    Office of Legal Counsel




                                    105